PER CURIAM.
John Gossett appeals the district court’s order dismissing his employment discrimination complaints against the Defendants. We have reviewed the records and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Gossett v. Dunhill of Cary, Inc., No. CA-99-1008-1; Gossett v. Duke Univ. Med. Ctr., No. CA-99-985-1 (E.D.N.C. Aug. 14, 2000). We *199dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.